Exhibit 10.1

OMNIBUS AMENDMENT

This OMNIBUS AMENDMENT, dated as of January 15, 2009 (this “Amendment”), is
entered into among NewStar DB Term Funding LLC, a Delaware limited liability
company (the “Borrower”), NewStar Financial, Inc., a Delaware corporation
(“NewStar”), Tahoe Funding Corp., a Delaware corporation (the “Lender”),
Deutsche Bank AG, New York Branch (“DB”), as lender agent for the Lender (the
“Lender Agent”) and as administrative agent for the Lender (in such capacity,
and together with any successor thereto in such capacity, the “Administrative
Agent”), U.S. Bank National Association, a national banking association (the
“Trustee”) and Lyon Financial Services, Inc., a Minnesota corporation doing
business as U.S. Bank Portfolio Services (the “Backup Servicer”) (collectively,
the “Parties”).

RECITALS

A. WHEREAS, the parties hereto are parties to that certain Loan and Servicing
Agreement, dated as of November 7, 2007 (together with all exhibits and
schedules thereto, and as heretofore amended, restated or supplemented, the
“Agreement”);

B. WHEREAS, certain of the parties hereto are parties to that certain Sale and
Contribution Agreement, dated as of November 7, 2007 (together with all exhibits
and schedules thereto, and as heretofore amended, restated or supplemented, the
“Sale Agreement”); and

C. WHEREAS, the parties hereto desire to amend and modify certain terms of the
Agreement and the Sale Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

2. Amendment of the Sale Agreement. Section 7.2(b) is deleted in its entirety.

3. Amendments to the Agreement.

(a) Section 1.1 is hereby amended by adding the following new definitions in
their appropriate alphabetical listing:

““Aggregate Exposure Amount”: On any date of determination, an amount equal to
the sum of the aggregate Exposure Amounts with respect to all Revolving Loans
and Delayed Draw Term Loans on such date.”

““Exposure Amount”: As of any date of determination, with respect to any
Revolving Loan or Delayed Draw Term Loan in the Collateral on such date, the
excess, if any, of (a) the maximum commitment of the Borrower under the terms of
the Underlying Instruments to make advances or other extensions of credit
thereunder over (b) the then Outstanding Loan Balance of such Revolving Loan or
Delayed Draw Term Loan. For the



--------------------------------------------------------------------------------

avoidance of doubt, the maximum commitment of the Borrower shall be calculated
without regard to any conditions that must be met under the Underlying
Instruments.”

““Newly Originated Loan”: Any Loan, initially originated by the Originator, that
was acquired by the Borrower on or after January 15, 2009.”

““Permitted Overcollateralization Shortfall Amount”: As of any Measurement Date,
the amount by which the Advances Outstanding exceed the lesser of (i)(A) the
Facility Amount minus (B) the Aggregate Exposure Amount plus (C) the amount then
on deposit in the Revolving Collections Account and (ii) the Borrowing Base on
such Measurement Date.”

““Permitted Overcollateralization Shortfall Event”: As of any Measurement Date
after January 15, 2009, the Permitted Overcollateralization Shortfall Amount
shall exceed the Permitted Overcollateralization Shortfall Amount calculated on
any previous Measurement Date or on January 15, 2009.”

““Required Revolving Collections Amount”: At any date of determination (i) on
January 15, 2009, an amount equal to the product of (a) the Aggregate Exposure
Amount, (b) 1 minus the Advance Rate at such time and (c) 25% and (ii) after
January 15, 2009, an amount equal to the product of (a) the Aggregate Exposure
Amount and (b) 1 minus the Advance Rate at such time.”

““Required Revolving Collections Shortfall”: As of any date of determination,
the excess, if any, of the Required Revolving Collections Amount over the amount
on deposit in the Revolving Collections Account on such date.”

(b) The definition of “Advance Rate” in Section 1.1 is hereby amended and
restated in its entirety as follows:

““Advance Rate”: As of each Measurement Date, the lesser of (i) a dynamic number
that shall be determined by application of the Advance Rate Matrices set forth
in Schedule X based on the following; provided that in each case such percentage
obtained shall be reduced by four percentage points:

(a) in the case of the Weighted Average Moody’s Recovery Rate, (i) the actual
level thereof (if such level is equal to any of the Weighted Average Moody’s
Recovery Rate levels specified in the Advance Rate Matrices) or (ii) otherwise,
the Weighted Average Moody’s Recovery Rate indicated in the Advance Rate
Matrices that is arithmetically closest to, but less than the actual Weighted
Average Moody’s Recovery Rate level;

(b) in the case of the Diversity Score, (i) the actual level thereof (if such
level is equal to any of the Diversity Score levels specified in the Advance
Rate Matrices) or (ii) otherwise, the Diversity Score indicated in the Advance
Rate Matrices that is arithmetically closest to, but less than the actual
Diversity Score level;

(c) in the case of the Weighted Average Moody’s Rating Factor, (i) the actual
level thereof (if such level is equal to any of the Weighted Average Moody’s
Rating

 

2



--------------------------------------------------------------------------------

Factor levels specified in the Advance Rate Matrices) or (ii) otherwise, the
Weighted Average Moody’s Rating Factor indicated in the Advance Rate Matrices
that is arithmetically closest to, but greater than the actual Weighted Average
Moody’s Rating Factor level; and

(d) in the case of the Weighted Average Spread, (i) the actual level thereof (if
such level is equal to any of the Weighted Average Spread levels specified in
the Advance Rate Matrices) or (ii) otherwise, the Weighted Average Spread
indicated in the Advance Rate Matrices that is arithmetically closest to, but
less than the actual Weighted Average Spread level,

and (ii) 72%. For the avoidance of doubt if the Advance Rate cannot be
determined pursuant to the Advance Rate Matrices set forth in Schedule X then
the Advance Rate shall be zero.”

(c) Clauses (j), (n) and (u) in the definition of “Aggregate Excess
Concentration Amount” in Section 1.1 are hereby amended and restated in their
entirety as follows:

“(j) that are Revolving Loans and Delayed Draw Term Loans exceeds the greater of
20% of the Aggregate Outstanding Loan Balance and $30,000,000 (it being
understood that the aggregate Outstanding Loan Balance of Revolving Loans and
Delayed Draw Term Loans in this clause (j) shall be calculated assuming such
Loans are fully funded);”

“(n) that are Real Estate Loans exceeds 10% of the Aggregate Outstanding Loan
Balance; provided that such percentage shall be increased to 20% with the prior
written consent of the Lender Agents, and the delivery or withholding of such
consent shall be in the Lender Agents’ sole discretion;”

“(u) that are Delinquent Loans or Charged-Off Loans exceeds 5.0% of the
Aggregate Outstanding Loan Balance; provided that such percentage shall be
increased to 10% with the prior written consent of the Lender Agents, and the
delivery or withholding of such consent shall be in the Lender Agents’ sole
discretion;”

(d) The definition of “Availability” in Section 1.1 is hereby amended and
restated in its entirety as follows:

““Availability”: At any time, an amount equal to the excess, if any, of (i) the
lesser of (a)(I) the Facility Amount minus (II) the Aggregate Exposure Amount
plus (III) the amount then on deposit in the Revolving Collections Account and
(b) the Borrowing Base over (ii) the Advances Outstanding on such day; provided
that at all times during the Amortization Period or if an Early Amortization
Event has occurred and is continuing, the Availability shall be zero.”

(e) The definition of “Delayed Draw Term Loan” in Section 1.1 is hereby amended
and restated in its entirety as follows:

““Delayed Draw Term Loan”: A Loan that is fully committed on the closing date
thereof and is required by its terms to be fully funded in one or more
installments on draw dates to occur within three years after the closing date
thereof but which, once such installments are fully funded, has the
characteristics of a Term Loan; provided that any

 

3



--------------------------------------------------------------------------------

Loan shall be a Delayed Draw Term Loan only to the extent of the Exposure Amount
related to the unfunded portion thereof.”

(f) Clause (d) of the definition of “Eligible Loan” in Section 1.1 is hereby
amended by deleting the words “, subject to clause (e) below,” in the sixth line
thereto.

(g) Clause (e) of the definition of “Eligible Loan” in Section 1.1 is hereby
amended and restated in its entirety as follows:

“(e) if such Loan is a Delayed Draw Term Loan or a Revolving Loan, the Borrower
owned such Loan as of January 15, 2009 and such Loan is one of the Loans that is
listed on Schedule XII (as may be amended from time to time by the Servicer,
subject to the written consent of the Administrative Agent);”

(h) Clause (o) of the definition of “Eligible Loan” in Section 1.1 is hereby
amended by adding the following to the beginning of such clause:

“other than with respect to Revolving Loans and Delayed Draw Term Loans,”

(i) The definition of “Eligible Loan” in Section 1.1 is hereby amended by
deleting the word “and” after clause (rr) thereto, replacing the period at the
end of clause (ss) with “; and” and adding the following clause (tt):

“(tt) if such Loan is a Newly Originated Loan, such Loan was acquired by the
Borrower within 90 consecutive calendar days after such Loan was originated by
the Originator.”

(j) The definition of “Facility Amount” in Section 1.1 is hereby amended by
replacing the number “400,000,000” with the number “250,000,000.” In addition,
any reference in the Agreement to “$400,000,000” shall be replaced with
“$250,000,000.”

(k) The definition of “Measurement Date” in Section 1.1 is hereby amended by
deleting the word “and” after clause (vii) thereto, replacing the period at the
end of clause (ix) with “and” and adding the following clause (x):

“(x) any date on which the Servicer gives notice of a request to withdraw funds
from the Revolving Collections Account.”

(l) The definition of “Outstanding Loan Balance” in Section 1.1 is hereby
amended and restated in its entirety as follows:

““Outstanding Loan Balance”: As of any Measurement Date, with respect to any
Loan, the principal balance of such Loan outstanding (exclusive of any interest
and Accreted Interest) as of the date it is transferred to the Borrower, after
application of principal payments received on or before such date, plus, in the
case of a Revolving Loan or a Delayed Draw Term Loan, the amount of any draws
funded by the Borrower thereunder from time to time, minus the sum of (i) the
principal portion of the Scheduled Payments on such Loan received during each
Collection Period ending prior to the most recent Payment Date, (ii) in the case
of a Revolving Loan, any Collections of principal received by the Borrower
thereunder, other than pursuant to clause (i) above, and (iii) without

 

4



--------------------------------------------------------------------------------

duplication, all other Principal Collections on such Loan, to the extent
deposited by the Servicer in the Collection Account. The Outstanding Loan
Balance of (x) a Charged-Off Loan, (y) any Prepaid Loan which has been prepaid
in full or (z) any Equity Security shall equal $0. For the avoidance of doubt,
any principal amount previously covered by a Servicer Advance will be excluded
from the principal amounts outstanding for purposes of this definition.”

(m) The definition of “Permitted Modification” in Section 1.1 is hereby amended
and restated in its entirety as follows:

““Permitted Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan that (a) is permitted
under the Credit and Collection Policy and the Servicing Standard and (b) in the
Servicer’s determination, such amendment, waiver, modification or supplement
will not be materially adverse to the interests of the Lenders; provided that
the Servicer may not modify a Loan if (i) the modification would extend the
stated maturity date of such Loan beyond the date that is 12 years after the
Maturity Date, (ii) after the commencement of the Amortization Period, the
modification would extend the maturity date of such Loan or (iii) after such
modification the Weighted Average Life of the Loans in the Collateral would be
greater than seven years.”

(n) The definition of “Principal Collections” in Section 1.1 is hereby amended
and restated in its entirety as follows:

““Principal Collections”: Any and all amounts of Collections received in respect
of any principal due and payable under the Loans, from or on behalf of Obligors
that are deposited into the Collection Account (including the principal portion
of any Scheduled Payment or of any repurchase amount paid by the Originator to
repurchase a Loan pursuant to Section 6.1 of the Sale Agreement) or received by
or on behalf of the Borrower by the Servicer or Originator in respect of Loans
and all Recoveries, in the form of Cash, checks, wire transfers, electronic
transfers or any other form of Cash payment; provided that Principal Collections
shall exclude any Collections that are received by the Borrower in respect of
any principal paid on the Revolving Loans in the Collateral and that are
deposited in the Revolving Collections Account pursuant to the Priority of
Payments or Section 6.4(j), but shall include any such Collections in excess of
the amount necessary to cause the Required Revolving Collections Shortfall to be
equal to zero.”

(o) The definition of “Retained Interest” in Section 1.1 is hereby amended and
restated in its entirety as follows:

““Retained Interest”: With respect to any Participation or any Loan arising
under agented or syndicated Underlying Instruments that is transferred to the
Seller, (i) all of the rights and obligations, if any, of the agent(s) under the
documentation evidencing such Participation or such Loan arising under agented
or syndicated Underlying Instruments and (ii) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Participation or such Loan arising under agented or syndicated Underlying
Instruments that relate to such portion(s) of the indebtedness that

 

5



--------------------------------------------------------------------------------

is owned by another lender (which may be the Originator, the Seller or an
Affiliate of either thereof).”

(p) The definition of “Revolving Loan” in Section 1.1 is hereby amended by
deleting the proviso at the end of such definition.

(q) Section 2.1 is hereby amended by adding the following clause (d) thereto:

“(d) Notwithstanding Section 2.1(b), if, as of any date, the amount on deposit
in the Revolving Collections Account is less than the Required Revolving
Collections Amount and one or more draws are required to be funded as of such
date under the Delayed Draw Term Loans and/or Revolving Loans in the Collateral
and the Borrower shall not have made a deposit in such account to eliminate such
deficiency on or prior to such requested funding date, the Borrower shall
promptly thereafter notify the Lenders in writing of such shortfall and the
amount thereof. Upon receipt of such notice, the Lenders may, in their sole
discretion, provide the Borrower with funds pursuant to a deemed Advance, in an
amount up to the aggregate amount of the draws required to be funded as of such
date; provided that if the Borrower fails to comply with this Section 2.1(d) the
Termination Event set forth in Section 10.1(p) shall be deemed to have occurred
irrespective of whether the Lenders provide the Borrower with such funds.”

(r) Section 2.7(a) is hereby amended by inserting the following new clause
(ix) such that the previous clauses (ix) – (xiv) shall now be clauses (x) –
(xv):

“(ix) to the Revolving Collections Account, all remaining funds up to an amount
sufficient to cause the amount on deposit therein to equal the Required
Revolving Collections Amount;”

(s) Section 2.7 is hereby amended by adding the following clause (c) thereto:

“(c) On the terms and conditions hereinafter set forth, from time to time during
the Revolving Period, the Servicer may withdraw funds from the Revolving
Collections Account for the purpose of funding the Borrower’s unfunded
commitments with respect to Delayed Draw Term Loans and Revolving Loans,
provided that the following conditions are satisfied (unless otherwise waived in
writing by the Administrative Agent):

(i) the Servicer provides same day written notice to the Administrative Agent,
each Lender Agent and the Trustee by facsimile or email (to be received no later
than 1:00 p.m. on such day) of the request to withdraw funds from the Revolving
Collections Account and the amount of such request;

(ii) the notice required in clause (ii) above shall be accompanied by a
Borrowing Base Certificate executed by the Borrower and a Responsible Officer of
the Servicer; and

(iii) the amount on deposit in the Revolving Collections Account immediately
following such withdrawal of funds shall be not less than the Required Revolving
Collections Amount;

 

6



--------------------------------------------------------------------------------

and in connection therewith, the Servicer shall provide to the Administrative
Agent by facsimile or electronic mail on the day of such withdrawal of funds (to
be received no later than 1:00 p.m.) a statement reflecting the balance on
deposit in the Revolving Collections Account as of the close of business on the
preceding Business Day.”

(t) Section 2.8(a) is hereby amended by replacing the “[Reserved]” in clause
(ix) thereof with the current clause (x) and inserting the following new clause
(x) thereto:

“(x) to the Revolving Collections Account, all remaining funds up to an amount
sufficient to cause the amount on deposit therein to equal the Required
Revolving Collections Amount;”

(u) Section 2.8 is hereby amended by adding the following clause (c) thereto:

“(c) On the terms and conditions hereinafter set forth, from time to time during
the Amortization Period, the Servicer may withdraw funds from the Revolving
Collections Account for the purpose of funding the Borrower’s unfunded
commitments with respect to Delayed Draw Term Loans and Revolving Loans,
provided that the following conditions are satisfied (unless otherwise waived in
writing by the Administrative Agent):

(i) the Servicer provides same day written notice to the Administrative Agent,
each Lender Agent and the Trustee by facsimile or email (to be received no later
than 1:00 p.m. on such day) of the request to withdraw funds from the Revolving
Collections Account and the amount of such request;

(ii) the notice required in clause (i) above shall be accompanied by a Borrowing
Base Certificate, executed by the Borrower and a Responsible Officer of the
Servicer and in connection therewith, the Servicer shall provide to the
Administrative Agent by facsimile or electronic mail on the day of such
withdrawal of funds (to be received no later than 1:00 p.m.) a statement
reflecting the balance on deposit in the Revolving Collections Account as of the
close of business on the preceding Business Day; and

(iii) the amount on deposit in the Revolving Collections Account immediately
following such withdrawal of funds shall be not less than the Required Revolving
Collections Amount.

On each Payment Date during the Amortization Period, the Servicer shall direct
the Trustee (on the basis of the information contained in the Servicing Report
delivered on the related Reporting Date pursuant to Section 6.11), to distribute
from the Revolving Collections Account the amount, if any, of funds held therein
which are in excess of the Required Revolving Collections Amount (such amount to
be calculated as of the Measurement Date for such Servicing Report) to each
Lender Agent for the account of the applicable Lender, pro rata, based on the
aggregate outstanding principal balance of all Advances funded by each such

 

7



--------------------------------------------------------------------------------

Lender, or such lesser amount as is necessary to reduce the Advances Outstanding
to zero.”

(v) Section 2.9(a) is hereby amended and restated in its entirety as follows:

“(a) Collections. The Servicer shall promptly identify (with the assistance of
the Trustee, if necessary) any collections received as being on account of
Interest Collections, Principal Collections or other Collections, whether
received by it in its capacity as Concentration Account Servicer under the
Intercreditor Agreement or otherwise, and shall transfer or cause to be
transferred all such Collections which are in the form of available funds to the
Collection Account or the Revolving Collections Account by the close of business
on the second Business Day after such Collections are so received. Upon the
transfer of Collections to the Collection Account, and on the basis of
information received from the Servicer, the Trustee shall segregate Principal
Collections and Interest Collections and transfer the same to the corresponding
Principal Collections Account and Interest Collections Account, as applicable.
The Trustee shall make such deposits or payments on the date indicated therein
by wire transfer, in immediately available funds. The Trustee shall further
provide a statement to the Servicer as to the amount of Principal Collections
and Interest Collections on deposit in the Collection Account and the Revolving
Collections Account as of the related Determination Date on each Reporting Date
for inclusion in the Servicing Report delivered pursuant to Section 6.11(b). In
addition, at the time the Trustee receives Collections or funds from the
Concentration Account into the Collection Account or the Revolving Collections
Account, the Servicer will classify all funds so transferred on the WSO System
(or such successor system as mutually agreed by the Servicer, the Backup
Servicer and the Trustee and the Administrative Agent in writing) as one of the
following types of Collections (which list may have reasonable additional items
added to it from time to time by written notice from the Servicer to the
Trustee, the Backup Servicer and the Administrative Agent): (i) Scheduled
Payments, (ii) Prepayments, (iii) Recoveries, (iv) Insurance Proceeds, (v) fees,
(vi) hedge payments, (vii) Servicer Advances, (viii) Excluded Amounts and
(ix) additional amounts.”

(w) Section 2.15(d) is hereby amended by adding the words “, other than a
Revolving Loan or a Delayed Draw Term Loan,” after the word “Loan” in the third
line thereof.

(x) Section 3.2(a)(iv) is hereby amended and restated in its entirety as
follows:

“(iv)(x) with respect to any release of Principal Collections permitted by
Section 2.7(b), the Servicer shall have delivered to the Administrative Agent
and each Lender Agent (with a copy to the Trustee and Backup Servicer), no later
than 2:00 p.m. on the Business Day prior to any reinvestment, payment or
reimbursement contemplated by Section 2.7(b), a Borrowing Notice in the form of
Exhibit A-2 and a Borrowing Base Certificate, executed by the Servicer and the
Borrower, and (y) with respect to any release of amounts on deposit in the
Revolving Collections Account permitted by Sections 2.7(c) and 2.8(c), as
applicable, the Servicer shall have delivered to the Administrative Agent and
each Lender Agent (with a copy to the Trustee and Backup Servicer), no later
than 1:00 p.m. on the Business Day prior to any withdrawal, a Borrowing Base
Certificate executed by the Borrower and a Responsible Officer of the

 

8



--------------------------------------------------------------------------------

Servicer and, by no later than 1:00 p.m. on the day of such withdrawal of funds,
a statement reflecting the balance on deposit in the Revolving Collections
Account as of the close of business on the preceding Business Day.”

(y) Section 4.1(r) is hereby amended by deleting the words “, subject to clause
(e) of the definition of Eligible Loan,” in the proviso therein.

(z) Section 6.4(j) is hereby amended and restated in its entirety as follows:

“(j) Establishment of the Revolving Collections Account. The Servicer shall
cause to be established, on or before the Facility Termination Date, with the
Trustee, and maintained in the name of the Borrower, subject to the lien of the
Trustee, for the benefit of the Secured Parties, a segregated corporate trust
account entitled “Revolving Collections Account for NewStar DB Term Funding LLC
(the “Revolving Collections Account”). The Servicer shall direct the Trustee at
all times to deposit in the Revolving Collections Account all Collections
received by the Borrower in respect of any principal paid on the Revolving Loans
in the Collateral to the extent necessary to cause the amount on deposit in the
Revolving Collections Account to equal the Required Revolving Collections
Amount. On the earlier of (i) the Business Day preceding the Facility
Termination Date and (ii) the Business Day following the occurrence of an Early
Amortization Event, the Servicer, on behalf of the Borrower, may, if a Required
Revolving Collections Shortfall exists on such day, deposit into the Revolving
Collections Account an amount equal to such Required Revolving Collections
Shortfall, or, in lieu thereof, the Borrower may notify the Administrative Agent
and each Lender Agent of the amount of such Required Revolving Collections
Shortfall, and the Lenders may, upon receipt of such notice, in their sole
discretion, provide the Borrower with funds pursuant to a deemed Advance, in an
amount up to such Required Revolving Collections Shortfall, for deposit into the
Revolving Collections Account; it being understood that the deposit of the funds
paid pursuant to such Advance into the Revolving Collections Account shall not
cure any Termination Event specified in Section 10.1(p)(i).”

(aa) Section 10.1(g) is hereby amended and restated in its entirety as follows:

“(g) as of any Measurement Date, a Permitted Overcollateralization Shortfall
Event occurs and the same continues unremedied for three Business Days; provided
that during the period of time that such Permitted Overcollateralization
Shortfall Event remains unremedied, no additional Advances will be made under
this Agreement and any payments required to be made by the Servicer on a Payment
Date shall be made under Section 2.8; or”

(bb) Section 10.1(p) is hereby amended and restated in its entirety as follows:

“(p) the existence on the earlier of (x) the Business Day preceding the Facility
Termination Date and (y) the Business Day following the occurrence of an Early
Amortization Event of a Required Revolving Collections Shortfall and the failure
by the Borrower to deposit an amount (exclusive of any amounts advanced by the
Lenders pursuant to Section 6.4(j)) equal to such Required Revolving Collections
Shortfall into the Revolving Collections Account by 4:00 p.m. on such day, or
(ii) the failure of the

 

9



--------------------------------------------------------------------------------

Borrower to fund all or any portion of any unfunded commitments pursuant to a
Revolving Loan or Delayed Draw Term Loan (other than in the case of
administrative errors or acts of God), but only to the extent the Borrower is
obligated to fund such unfunded commitments (or in good faith disputes its
obligation to fund such unfunded commitments) in accordance with the related
Underlying Instruments, subject to any applicable grace periods set forth in the
applicable Underlying Instruments; provided that the Borrower shall have given
notice to the Administrative Agent of its failure to fund such commitments
within two days of such failure; or”

(cc) Section 13.18 is hereby deleted in its entirety and Sections 13.19 and
13.20 shall become Sections 13.18 and 13.19, respectively and references to
existing Sections 13.19 and 13.20 shall be deemed to be Section 13.18 and 13.19,
respectively.

(dd) Schedule XII is hereby added to the Agreement as set forth in Exhibit A
hereto and Exhibit B to the Agreement (Form of Variable Funding Note) is hereby
amended and restated in its entirety as set forth in Exhibit B hereto.

4. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Amendment that on or prior to the date hereof the Borrower shall have
deposited into the Revolving Collections Account the Required Revolving
Collections Amount described in clause (i) of such definition (as defined in the
Agreement as amended hereby).

5. Representations of the Borrower and NewStar. Each of the Borrower and NewStar
represents and warrants for itself as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing (except for any
filing required by federal securities laws), registration or qualification with,
any court or governmental authority or third party is required in connection
with the execution, delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) violate, contravene or conflict in any material respect with any laws
applicable to it.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties of the Borrower and NewStar set forth in the Agreement and the
Loan Documents shall be true and correct and (ii) no Termination Event or
Unmatured Termination Event shall have occurred and be continuing.

 

10



--------------------------------------------------------------------------------

6. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement and the Sale Agreement shall remain
in full force and effect. After this Amendment becomes effective, all references
in the Agreement and the Sale Agreement to “this Agreement”, “Sale Agreement,”
“hereof”, “herein” or words of similar effect referring to the Agreement or the
Sale Agreement, as applicable, shall be deemed to be references to the Agreement
and the Sale Agreement as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Agreement or the Sale Agreement other than as set forth herein.

7. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties
hereto. By their signature below, the Administrative Agent and Lender authorize
and direct the Trustee and Backup Servicer to execute and deliver this
Amendment.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or the Sale Agreement or any provision hereof or
thereof.

[NO FURTHER TEXT ON THIS PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

NEWSTAR DB TERM FUNDING LLC By:   NewStar Financial, Inc.,   its Designated
Manager

 

By:   /s/ JOHN J. FRISHKOPF  

Name: John J. Frishkopf

Title: Treasurer

 

NEWSTAR FINANCIAL, INC. By:   /s/ JOHN J. FRISHKOPF  

Name: John J. Frishkopf

Title: Treasurer



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH By:   /s/ KEVIN TANZER  

Name: Kevin Tanzer

Title: Director

 

By:   /s/ MICHAEL ZOCCOLI  

Name: Michael Zoccoli

Title: Vice President

 

TAHOE FUNDING CORP. By:   /s/ JILL A. RUSSO  

Name: Jill A. Russo

Title: Vice President



--------------------------------------------------------------------------------

Acknowledged and Agreed:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

By:   /s/ KYLE HARCOURT  

Name: Kyle Harcourt

Title: Vice President

 

LYON FINANCIAL SERVICES, INC.,

d/b/a U.S. Bank Portfolio Services,

as Backup Servicer

 

By:   /s/ JOHN DECKER  

Name: John Decker

Title: Senior Vice President